Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2021

The Court of Appeals hereby passes the following order:

A21E0041. EGBERT PERRY, ET AL v. PAUL HASTINGS LLP, ET AL.

      Pursuant to Court of Appeals Rules 16(a) and 40(b), Egbert Perry, Et Al’s
second motion to extend time to file notice of appeal is hereby granted. They shall
have until May 26, 2021, to file a notice of appeal in the trial court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.